Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed January 20, 2021.  

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Miologos (Reg. # 29,677) on 04/09/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS

1. (Currently Amended) A system for moving data from a group of embedded controllers to supervisory level clients and applications, said system comprising, 

b. the group of embedded controllers comprising an execution environment, and a blast hub having multicasting communication capabilities to multicast data meeting said blast list definition of parameters to said system server and to at least one console station; and 
c. the system server and at least one console station comprising a blast Control Data Access (CDA) server receiving said data meeting, said blast list definition of parameters and a blast service to store said data meeting said blast list definition of parameters to a dynamic cache, said blast list communicated from said blast service to said blast CDA server which scatters said blast list into individual blast lists for each controller, where said data can be made available to displays, fast history subsystem or outside applications and analytics.

9.  (Currently Amended) A process of collecting data comprising; 
a. defining a blast list comprising at least one parameter on a system server; 
b. sending the blast list from the system server to each controller in a group of controllers; 
c. collecting data comprising said at least one parameter on each controller; 
d. sending said data from each controller to the system server and to each console station within a group of console stations by a multicast of data; and 
e. then sending said data from said system server to one or more clients outside of said system server, the system server and at least one console station comprising a blast Control Data Access (CDA) server receiving said data meeting, said blast list definition of parameters 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, McLaughlin et al. (US 6,421,570 B1) discloses the CDA service will perform scattering and gathering of request messages. When the CDA service processes a subscriber list, the list is sorted according to publisher node. These requests are sent to respective publisher nodes (column 6, 34-37). However, McLaughlin does not disclose a blast list communicated from said blast service to said blast CDA server which scatters said blast list into individual blast lists for each controller
Therefore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of "the system server and at least one console station comprising a blast Control Data Access (CDA) server receiving said data meeting, said blast list definition of parameters and a blast service to store said data meeting said blast list definition of parameters to a dynamic cache, said blast list communicated from said blast service to said blast CDA server which scatters said blast list into individual blast lists for each controller, where said data can be made available to displays, fast history subsystem or outside applications and analytics" as stated in claims 1 and 9.  These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-20 indicated 1-20 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/J.C.T/Examiner, Art Unit 2446                            

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446